DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5 and 51-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that the term “similar to the travelling direction” in independent claims 1, 60 and 65 render the scope of the claims indefinite since it is not clear what range of directions would meet the limitation “similar to”. The same reasoning applies also to claim 66, where it is not clear what shapes would be considered “similar”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 51-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art of the instant disclosure (APA) in view of EP 2857781 A1 (EP’781). With respect to claims 1, 60, 65 and 66, the APA, as shown in figures 1 and 2 and paragraphs [0003]-[0007] of the instant specification for example, teaches a screening apparatus (2) for screening and delivering green ore pellets to a travelling grate of a furnace (22) from one or more screening decks including a delivery screening deck with an oversize pellet output, but does not teach a curved chute to deliver the pellets onto the travelling grate of the furnace (22). EP’781 teaches that at the time the invention was filed, it was known in the art to employ a curved chute (130) with a delivery path where the slope at the input end is greater than the slope at the outlet end (see the embodiment of figure 4 for example), where such an arrangement allows for improved quality for the materials delivered. Because improved material quality would also be desirable in the APA, motivation to employ the delivery chute arrangement of EP’781 in the system of the APA would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claims 2 and 61, the angles of the chute of EP’781 fall within the recited ranges as seen in the embodiment of figure 4 for example.
With respect to claims 4 and 62, the chute of EP’781 is made up of a plurality of rolls.
With respect to claims 5 and 63, the path of the chute of EP’781 describes a flat path with a curved profile.
With respect to claims 51 and 54, the APA allows for multiple 92 or 3) screening decks (30) see paragraphs [0004] and [0005] for example.
With respect to claims 52, 53, 55-59 and 64, these claims recite only commonly known screening arrangements and use of old and known screening arrangements in the APA, which would require these arrangements would also have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. 

Response to Arguments
Applicant's arguments filed on 8/10/2022 have been fully considered but they are not persuasive. Applicant’s argument that EP’781 does not teach a chute for the delivery of already screened pellets but rather is employed for the actual screening is not persuasive since as stated in the above rejections, EP’781 is cited to teach that chutes for the handling of pellets are known to be curved for improved handling and material quality for the handled pellets or materials. The APA, as cited in the above rejection is applied to teach the structure and method of the claimed invention otherwise. It has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the two references (APA and EP’781) are properly combined to teach the obviousness of modifying the chute of the APA to a curved shape for improved handling of the pellets, as taught to be advantageous by EP’781.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk